Citation Nr: 0823443	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-06 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent 
for degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to an increased rating greater than 10 
percent for DDD of the cervical spine.

3.  Entitlement to a compensable rating for right shoulder 
impingement syndrome. 

4.  Entitlement to a compensable rating for right wrist 
carpal tunnel syndrome.

5.  Entitlement to a compensable rating for left wrist carpal 
tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1982 to September 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois in which the RO granted service connection for DDD 
of the lumbar spine and assigned an initial rating of 10 
percent.  The RO also denied compensable ratings for the 
remainder of the disabilities currently on appeal.

The RO, in a December 2005 statement of the case (SOC) 
granted an increased rating of 20 percent for his lumbar 
spine disability and 10 percent cervical spine disability.  
Both of these awards were made effective from October 1, 
2002, which is one day following the date of his discharge 
from active duty.  After the veteran has perfected his 
appeal, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 
(1993). Accordingly, the issues are still properly before the 
Board here and have been appropriately rephrased above.

The veteran's bilateral carpal tunnel syndrome ratings are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The veteran's low back disability is manifested by 
degenerative disc disease (DDD), lumbar lordosis, pain, 
limitation of motion, and painful motion, but there have been 
no neurological findings, incapacitating episodes, gait 
abnormality, or impairment of motor skills, muscle function, 
or strength.

2.  The veteran's neck disability is manifested by 
degenerative disc disease (DDD), pain, limitation of motion, 
and painful motion, but there have been no neurological 
findings, incapacitating episodes, gait abnormality, or 
impairment of motor skills, muscle function, or strength.

3.  The veteran's right shoulder condition is manifested by 
subjective complaints of pain and stiffness, but with very 
minimal limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 20 percent for degenerative disc disease of the lumbar 
spine have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5293 and 5295 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242 and 5243 (2008).

2.  The criteria for a disability rating greater than 10 
percent for degenerative disc disease of the cervical spine 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, Part 4, 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5293 and 5295 (2002 and 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242 and 5243 (2008).

3.  The criteria for a compensable disability rating for 
right shoulder impingement syndrome have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, Diagnostic 
Code (DC) 5201 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).   

The notice requirements were met in this case by letters sent 
to the veteran in July 2003, March 2005 and March 2006.  
Those letters advised the veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2006).  The March 2006 
letter told the veteran how disability ratings and effective 
dates are determined.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  



Additionally, for increased rating claims, as is the case 
here, duty-to-notify compliance requires the VA to satisfy 
the following four-part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See id.; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).  

Prior to the initial adjudication of the claim, the RO sent 
the veteran a July 2003 letter, which requested that the 
veteran provide evidence describing how his disabilities had 
worsened, as required by element (1).  A March 2006 letter 
indicated to the veteran specifically how disability ratings 
and effective dates are determined, as required by element 
(3).  Both letters included examples of specific types of 
evidence that would substantiate his claim.  In addition, the 
veteran was questioned about the effect that worsening has on 
his employment and daily life during the course of the March 
2005 VA examination performed in association with this claim.  
The veteran provided statements in March 2005 and within 
other private treatment records in which he details the 
impact of his disability on his daily and occupational life.  
The Board finds that the notice given, the questions directly 
asked and the responses provided by the veteran both at 
interview and in his own statements show that he knew that 
the evidence needed to show that his disability had worsened 
and what impact that had on his employment and daily life, as 
required under elements (1) and (4).  As the Board finds 
veteran had actual knowledge of the requirement, any failure 
to provide him with adequate notice is not prejudicial.  See 
Sanders, supra.  The Board finds that the first, third and 
fourth elements of Vazquez-Flores are satisfied.

As to element (2), the Board notes that the veteran is 
service connected musculoskeletal disabilities of the lumbar 
spine, cervical spine and right shoulder.  As will be 
discussed below, these disabilities are rated under 
Diagnostic Codes 5293, 5003 and 5201 respectively.  In this 
case, the Board notes the veteran demonstrated actual 
knowledge of the rating criteria by sending copies of the 
codes to the RO in support of his claim.  Thus, he clearly 
had actual knowledge of what was necessary to show a worsened 
condition.  The Board finds that no more specific notice is 
required of VA and that any error in not providing the rating 
criteria is harmless.  See Vazquez-Flores.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are either met or that any 
error in the specific VCAA notice letters are not 
prejudicial.  

Furthermore, the veteran has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and he was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran appropriate VA examinations, most 
recently, in 2005.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's lumbar spine, cervical spine or right shoulder 
since he was last examined.  The veteran has not reported 
receiving any recent treatment specifically for these 
conditions, and there are no records suggesting an increase 
in disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2005 VA examination 
reports are thorough and supported by treatment records.  
There is no rule as to how current an examination must be, 
and the Board concludes the examinations in this case are 
adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  If the evidence for and 
against a claim is in equipoise, the claim will be granted.  
A claim will be denied only if the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for 
an increased rating, as is the case for the veteran's 
cervical spine and right shoulder claims, the primary concern 
is the current level of disability.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

Where the issue involves the assignment of an initial rating 
for a disability following the initial award of service 
connection for that disability, such as the lumbar spine 
claim here, the entire history of the disability must be 
considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Furthermore, where service connection has already been 
established, and increase in the disability rating is at 
issue, staged ratings may also be assigned when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such 
symptoms warrant different evaluations.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. 
§ 4.45.

Spine (Lumbar and Cervical)

The veteran is currently rated 20 percent and 10 percent 
disabling for degenerative disc disease in his lumbar and 
cervical spine respectively. 

The veteran was service-connected for degenerative disc 
disease of his cervical spine and assigned a non-compensable 
rating in July 2002.  In that same decision, the veteran was 
denied service connection for a low back disability.  
Thereafter, in February 2003, the veteran initiated a new 
claim indicating entitlement to service connection for a low 
back disability and entitlement to an increased rating for 
his cervical spine.  As explained in the introduction, the 
veteran's claims were partially granted in a March 2004 
rating decision and a subsequent December 2005 SOC. 

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the rating criteria for evaluating 
disabilities of the lumbar and cervical spine.  Effective 
September 26, 2003, VA revised the criteria for evaluating 
general diseases and injuries of the spine.  68 Fed. Reg. 
51,454 (Aug. 27, 2003).  

Since this claim was initiated in February 2003, the Board 
will evaluate the veteran's claim under both the old criteria 
in the VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version would accord 
him the highest rating.  According to VAOPGCPREC 7-2003, in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 308 
(1991), to the extent it conflicts with the precedents of the 
United States Supreme Court (Supreme Court) and the Federal 
Circuit.  Karnas is inconsistent with Supreme Court and 
Federal Circuit precedent insofar as Karnas provides that, 
when a statute or regulation changes while a claim is pending 
before VA or a court, whichever version of the statute or 
regulation is most favorable to the claimant will govern 
unless the statute or regulation clearly specifies otherwise.  
Accordingly, the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  Id.  

However, none of the above cases or General Counsel Opinion 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
and (2) whether an increased rating is warranted under the 
"new" criteria for other disabilities of the thoracolumbar 
spine at any time on or after September 26, 2003.  The 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

The RO considered all these changes in adjudicating the 
veteran's claim in the original March 2004 rating decision as 
well as the December 2005 SOC and the January 2008 
Supplemental SOC.  Both prior rating criteria as well as the 
new rating criteria were provided to the veteran and his 
representative in these documents.  Therefore, there is no 
prejudice to the veteran by this Board decision.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

In the March 2004 rating decision the veteran was rated under 
the current general rating formula for diseases and injuries 
of the spine for lumbosacral strain and degenerative disc 
disease of the cervical spine. 

Prior to September 26, 2003, however, lumbosacral strain 
could be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).   A rating of 10 percent was warranted where the 
condition included characteristic pain on motion, 20 percent 
was assigned where the condition included muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, and 40 percent was 
warranted where the condition was severe, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or with some of 
these characteristics with abnormal mobility on forced 
motion.  Forty percent was the highest rating available under 
Diagnostic Code 5295.  See id.  

Spine conditions could also be rated under Diagnostic Code 
5290 (cervical spine) or Diagnostic Code 5292 (lumbar spine) 
for limitation of motion.  Under DC 5292 (lumbar spine) a 10 
percent rating was warranted if limitation of motion was 
slight, 20 percent if moderate, and 40 percent if severe.  
Under DC 5290 (cervical spine), slight limitation of motion 
of the cervical spine was to be rated 10 percent disabling; 
moderate limitation of motion of the cervical spine was to be 
rated 20 percent disabling; and severe limitation of motion 
of the cervical spine was to be rated 30 percent disabling.  
38 C.F.R. § 4.71a.  

The Board observes that the words "slight," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.

Spine conditions could also be rated under the criteria for 
intervertebral disc syndrome, Diagnostic Code 5293.  
Diagnostic Code 5293 provided for a 10 percent rating where 
intervertebral disc syndrome was manifested with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent rating was warranted where incapacitating 
episodes have a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  A 40 percent rating 
was warranted where incapacitating episodes have a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  "Incapacitating episodes" was defined in 
Note (1) as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Note 
(2) also allowed the veteran to be rated separately for 
musculoskeletal and neurological manifestations under 
appropriate diagnostic codes if it would result in a higher 
combined evaluation for the disability.

As mentioned above, there were changes in the applicable law 
effectuated September 26, 2003. 

Effective from September 26, 2003, disabilities of the 
thoracolumbar and cervical spine are to be rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2005).  The General Rating Formula for Diseases and Injuries 
of the Spine provides a 10 percent disability rating for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent disability rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent disability rating is 
assigned for forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical 
spine.  A 40 percent disability rating is assigned for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent disability rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent disability rating is assigned for unfavorable 
ankylosis of entire spine.  38 C.F.R. § 4.71a.
 
The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide further guidance in rating 
diseases or injuries of the spine.  Note (1) provides that 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
rated separately under an appropriate diagnostic code.  Note 
(2) provides that, for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  See also Plate 
V, 38 C.F.R. § 4.71a.  Note (3) provides that, in exceptional 
cases, an examiner may state that because of age, body 
habitus, neurologic disease, or other factors not the result 
of disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's assessment 
that the range of motion is normal for that individual will 
be accepted.  Note (4) provides that the rater is to round 
each range of motion measurement to the nearest five degrees.  
Note (5) provides that, for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the  following: difficulty walking 
because of a limited line of  vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal  margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or  cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Note (6) provides that 
disability of the thoracolumbar and cervical spine segments 
are to be rated separately, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a.

The criteria for intervertebral disc syndrome as set forth 
under the former 5293, has been reclassified under Diagnostic 
Code 5243, and remains relatively unchanged as an alternative 
to rating that disability under the General Rating Formula 
for Diseases and Injuries of the Spine.

Regardless of the time period or regulations examined, VA 
must consider all the evidence of record to determine when an 
ascertainable increase occurred in the rated disability.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. 
West, 12 Vet. App. 442 (1999). 

In this case, regardless of the time period, the Board finds 
that the veteran's lumbar spine and cervical spine 
disabilities do not warrant an increased rating.

In reaching this conclusion, the Board finds the most 
probative evidence to be the reports of VA examinations 
conducted in regards to the spine in June 2002 (both), July 
2003 (cervical), November 2003 (lumbar) and March 2005 
(both).  

In 2002, the veteran's cervical and lumbar spine exhibited 
virtually no abnormalities. On x-ray mild degenerative disc 
disease was shown both in the cervical and lumbar spine, but 
the veteran had full range of motion for both parts of his 
spine.  Rather, the veteran's disability in the neck and low 
back was primarily manifested by complaints of pain and 
tenderness.  

In 2003, x-rays indicated moderately severe degenerative disc 
disease of the lumbar spine with a near complete loss of the 
L1-2 disc.  The cervical spine x-rays still indicated mild 
DDD.  Neither disability, however, exhibited any neurological 
manifestations.  In regard to limitation of motion, the 
veteran's cervical spine still exhibited normal range of 
motion, with no evidence of muscle wasting.  The veteran 
exhibited normal gait and posture and did not need any 
assistive devices.  His lumbar spine, also had no more than 
moderate range of motion with forward flexion limited to 80 
degrees and extension limited to 20 degrees.  The November 
2003 examiner also indicated the veteran's lumbar lordosis, 
but stated that the veteran had no muscle spasm, a normal 
gait and did not require any assistive devices to walk.  
Rather, the veteran's lumbar and cervical spine disabilities 
were mainly manifested by complaints of pain and tenderness 
and no more than limitation of motion of the lumbar spine.

Most recently, the veteran underwent a VA examination in 
March 2005 where the veteran was found to have complaints of 
tenderness, pain and limitation of motion.  On examination, 
the cervical spine exhibited limited forward flexion to 35 
degrees and limited extension to 15 degrees.  The lumbar 
spine exhibited limited forward flexion to 35 degrees and 
extension to 23 degrees.  Neither area of the spine exhibited 
any motor, sensory or neurological abnormality.  X-rays, 
again, indicated DDD for both the cervical and lumbar spine.

According to the evidence, the veteran's cervical and lumbar 
spine disabilities are primarily manifested by pain, 
tenderness, DDD and some limitation of motion.  However, 
while the degree of limitation of motion shown for both the 
cervical spine and lumbar spine was shown to have 
significantly increased during the most recent VA examination 
in March 2005, the findings do not warrant ratings greater 
than 10 percent and 20 percent respectively under the new 
General Rating Formula for Diseases and Injuries of the 
Spine.  The Board further finds that the criteria for 
increased ratings under the old criteria of DC 5292 for 
severe limitation in the lumbar spine or DC 5290 for moderate 
limitation of motion in the cervical spine are also not met.  

The Board notes that the veteran's functional loss was 
considered, as the medical evidence shows that the veteran 
has consistently complaints of pain in both the neck and low 
back.  38 C.F.R. §§ 4.40, 4.45.  However, the range of motion 
findings indicated during his most recent VA examination in 
March 2005 reportedly took limitation caused by pain into 
account.  Thus, the degree of additional limitation caused by 
pain is already contemplated in the disability ratings 
currently assigned.  That examiner further concluded that 
range of motion was not further limited by fatigability, 
incoordination, or repetition.  There is otherwise no 
evidence of impairment of motor skills, muscle function, or 
strength, and his complaints have not been shown to have 
forced him out of his usual occupation.  In fact, the 
evidence as a whole shows the veteran is able to use his 
cervical and lumbar spine muscles in a close to normal 
fashion and that he, in fact, does so.  Consequently, the 
Board finds that higher disability ratings based on 
functional loss are not warranted.

Furthermore, in the March 2005 examination, it was found that 
there were no periods of incapacitation due to either the 
cervical or lumbar spines during the past year, and the 
evidence does not otherwise demonstrate such episodes.  Thus, 
an alternative rating based on incapacitating episodes is not 
warranted.  In addition, during the most recent VA 
examination, the veteran also denied pain radiating into 
lower extremities from lumbar spine, and the examiner also 
found no symptoms radiating into the upper extremities from 
the cervical spine.  The evidence does not otherwise show 
that his disability is manifested by neurological 
abnormalities, including bowel or bladder problems.

Accordingly, the preponderance of the evidence is against 
assignment of an increased disability rating for the 
veteran's service-connected lumbar and cervical spine 
disabilities under either the new or old criteria.  There is 
no reasonable doubt on this matter that could be resolved in 
his favor.  The Board has considered all potentially 
applicable diagnostic codes, as discussed above.



Right Shoulder

The veteran's right shoulder impingement syndrome is rated 
under Diagnostic Code (DC) 5201 for arm limitation of motion. 

Normal range of motion of the right shoulder is 180 degrees 
forward elevation (flexion), 180 degrees shoulder abduction, 
and 90 degrees external and internal. See 38 C.F.R. § 4.71a, 
Plate I. Under DC 5201, a 20 percent rating is assigned if 
the arm's range of motion is limited to shoulder level 
(flexion or abduction limited to 90 degrees).  A 30 percent 
disability rating is assigned where range of motion is 
limited midway between side and shoulder level (flexion or 
abduction greater than 25 degrees, but less than 90 degrees).  
A 40 percent disability rating is assigned where flexion or 
abduction is limited to 25 degrees from the side and the 
affected arm is the veteran's dominant side (which is the 
case here). 

The medical evidence is largely silent as to any actual right 
shoulder diagnosis.  Rather, there is one medical record in 
February 2002 indicating right shoulder bursitis, but 
thereafter medical professionals consistently indicate that 
no objective pathology accounts for the veteran's complaints 
of pain and stiffness.  X-rays taken from 2002 through 2005 
find no shoulder abnormality and treatment records merely 
indicate over-the-counter medications recommended for 
subjective complaints of pain.

The veteran was afforded VA examinations in June 2002, July 
2003 and March 2005.  In June 2002, the veteran's shoulder 
produced full range of motion with no objective abnormality.  
In July 2003, x-rays still indicated a normal right shoulder, 
but range of motion testing indicated flexion limited to 134 
degrees and abduction limited to 110 degrees.  Most recently, 
in March 2005 the examiner indicated the veteran's range of 
motion of the right shoulder is self-limited due to 
complaints of pain.  The examiner found no tenderness, no 
muscle spasm and no objective pathology.  Range of motion 
testing at that time indicated flexion limited to 126 degrees 
and abduction limited to 116 degrees.  No examiner found 
additional limitations on repetition or during flare-ups.  In 
short, no medical professional has ever found objective 
abnormalities in the right shoulder other than minimal 
limitation of motion. 

The veteran's minimal limitation of motion in the right 
shoulder is clearly not compensable under DC 5201.  

The Board notes that complaints of painful motion are 
consistent throughout past medical records, and have been 
labeled by examiners as the veteran's principal 
manifestations of his condition.  See 38 C.F.R. § 4.59.  
Further compensation due to functional loss due to pain, 
however, is not warranted in this case.  That is, examiners 
consistently note a complete lack of objective evidence of 
any functional loss, restrictions on activities, or effects 
on daily life due to pain or repetitive motion.  Indeed, the 
March 2005 examiner specifically opined that the veteran's 
range of motion noted already took into account his 
complaints of pain.  In light of the medical evidence 
described above, the Board finds no basis in which to grant a 
higher rating. 

No higher rating may be given, moreover, under any other 
potentially applicable Diagnostic Code.  The Board notes that 
there are other Diagnostic Codes relating to shoulder 
disorders, such as Diagnostic Code 5200 (ankylosis of the 
scapulohumeral articulation), Diagnostic Code 5202 
(impairment of the humerus), and Diagnostic Code 5203 
(impairment of the clavicle or scapula).  

The veteran's right shoulder disability is not manifested by 
loss of head, nonunion, fibrous union or recurrent 
dislocation of the humerus and therefore DC 5202 is 
inapplicable.  There is no objective evidence indicative of 
an impaired clavicle or scapula and, therefore, DC 5203 is 
inapplicable.  In this case, the veteran's shoulder is not 
shown to be ankylosed; thus DC 5200 is also not for 
application.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran.  In this 
case, the Board finds no provision upon which to assign 
higher ratings for the veteran's right shoulder disability.


ORDER

Entitlement to an initial rating greater than 20 percent for 
degenerative disc disease (DDD) of the lumbar spine is 
denied.

Entitlement to an increased rating greater than 10 percent 
for DDD of the cervical spine is denied.

Entitlement to a compensable rating for right shoulder 
impingement syndrome is denied.


REMAND

The veteran claims his bilateral carpal tunnel syndrome 
greatly affect his daily and occupational life.  
Specifically, he claims he has difficulty even holding a 
pencil for long periods of time and he can no longer lift 
anything heavy or grasp objects for any appreciable period of 
time.  He also claims his fingers are constantly numb and 
tingly causing discomfort and pain.  Currently, the veteran 
undergoes physical and occupational therapy for his bilateral 
carpal tunnel syndrome.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

Here, the veteran was afforded multiple VA examinations 
throughout the pendency of this appeal.  The most recent VA 
examination was conducted in March 2005, wherein the examiner 
found full fist and normal grip strength bilaterally and some 
signs of pain, numbness and tingling of the fingers in the 
right hand, but not on the left hand.  The examiner 
appreciated no muscular abnormalities and indicated that as 
far as occupational and daily activities, the impairment was 
minimal.  Specifically, the examiner noted that although the 
veteran indicates some tasks are difficult, he can still do 
his job satisfactorily.

After this examination, the veteran submitted treatment 
records indicating physical and occupational therapy.  The 
veteran works as a mechanic and electronics technician for 
mail processing machines and sought therapy in order to 
continue working.  The records indicate the veteran's 
difficulty grasping and lifting objects.  

Most significantly, the veteran submitted an April 2008 
statement from his private neurologist, Dr. Barta, who 
indicated as follows:

[The veteran] experiences many times throughout 
the day where he has mild incomplete paralysis of 
his hand movements.  His electrophysiological 
testing is consistent with this and these 
symptoms are typical of a moderately severe 
carpal tunnel syndrome.  He also has severe 
spasms through the carpal tunnel area 
bilaterally, which is also consistent with his 
diagnosis.

Dr. Barta's statements are significant in that they indicate 
a far more serious condition (bilaterally) than the March 
2005 examiner.  Therefore, a new VA examination is necessary 
to get an accurate picture of the severity of the veteran's 
current condition.  

The RO should also obtain any and all treatment records from 
Dr. Barta associated with her April 2008 statement and on-
going treatment of the veteran.  Specifically, Dr. Barta's 
April 2008 statement indicates an enclosure, the 
electrophysiological testing results.  Despite the 
indication, no such testing records were attached to the 
statement.  There may be outstanding medical records relevant 
to the veteran's claim and the RO should make an effort to 
obtain them. 



Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to complete release 
forms authorizing VA to request his 
treatment records from Dr. Barta (for any 
and all carpal tunnel syndrome treatment). 
These medical records should then be 
requested, to include the 
electrophysiological testing results 
referenced in Dr. Barta's April 2008 
statement, and the RO should specify that 
actual treatment records, as opposed to 
summaries, are needed. All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.

2.  Schedule the veteran for orthopedic 
and neurological VA examinations to 
evaluate the current severity of his 
service-connected bilateral carpal tunnel 
syndrome and any complications.

3.  After the above is complete, 
readjudicate the veteran's claims. If the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
The claims must be afforded expeditious treatment.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


